      Case: 1:18-cv-03060 Document #: 26 Filed: 03/04/19 Page 1 of 2 PageID #:101




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHANDRA L. JOINER,

 Plaintiff,
                                                             Case No.: 1:18-cv-03060
 v.
                                                         Honorable Judge Elaine E. Bucklo
 SWC GROUP, L.P. formerly known as
 SOUTHWEST CREDIT SYSTEMS, L.P.,

 Defendant.

                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, CHANDRA

L. JOINER and the Defendant, SWC GROUP, L.P. formerly known as SOUTHWEST CREDIT

SYSTEMS, L.P., through their respective counsel and pursuant to Federal of Civil Procedure 41,

that the above-captioned case be dismissed with prejudice. Each party shall bear its own costs and

attorney fees.


Dated: March 4, 2019                         Respectfully Submitted,

CHANDRA L. JOINER                            SWC GROUP, L.P. formerly known as
                                             SOUTHWEST CREDIT SYSTEMS, L.P.

/s/ Omar T. Sulaiman                         /s/ Robbie Malone (with consent)
Omar T. Sulaiman                             Robbie Malone
Counsel for Plaintiff                        Counsel for Defendant
Sulaiman Law Group, LTD                      Malone Akerly Martin PLLC
2500 S. Highland Ave., Suite 200             8750 North Central Expressway, Suite 1850
Lombard, Illinois 60148                      Dallas, Texas 75231
Phone: (630) 575-8181                        Phone: (214) 346-2630
osulaiman@sulaimanlaw.com                    rmalone@mamlaw.com
    Case: 1:18-cv-03060 Document #: 26 Filed: 03/04/19 Page 2 of 2 PageID #:101




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               s/ Omar T. Sulaiman
                                                               Omar T. Sulaiman
